MEMORANDUM **
Custis C. Cox appeals pro se from his $125 fine and conviction for criminal trespass to property at Malmstrom Air Force Base, in violation of Montana Code Annotated § 45-6-203 and 18 U.S.C. § 13. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.
Cox contends that his conviction should be reversed because he was entitled to discovery of the names of two witnesses. Even if this is true, his contention fails because any error did not prejudice his substantial rights. See United States v. Baker, 10 F.3d 1374, 1398 (9th Cir.1993); see also Fed.R.Crim.P. 16.
We also conclude that there is sufficient evidence to support Cox’s conviction. Based on the credible testimony of Airman Riecher, who stated that she had informed Cox that he needed a visitor pass to enter the base, a rational trier of fact could have found Cox guilty of trespass. See United States v. Booth, 309 F.3d 566, 574 n. 5 (9th Cir.2002).
Cox’s remaining contentions lack merit.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.